PER CURIAM.
Appellant was tried jointly with the defendant in Scott v. State, 559 So.2d 269 (Fla. 4th DCA 1990), whose conviction we reversed and remanded for a new trial based on several evidentiary rulings. In Jackson v. Dugger, 580 So.2d 161 (Fla. 4th DCA 1991), we granted appellant a writ of habeas corpus for ineffective assistance of appellate counsel and allowed a belated appeal from the conviction. This is that appeal.
As we did in Scott, we reverse appellant’s conviction and remand for a new trial.
*813REVERSED AND REMANDED WITH DIRECTIONS.
HERSEY, GUNTHER and FARMER, JJ., concur.